Citation Nr: 0015382	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-04952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran had served on active duty from June 1953 to May 
1955.  

This case came before the Board of Veterans' Appeals (Board) 
from a February 1996 RO decision that denied an increase in a 
40 percent rating for the veteran's service-connected low 
back disorder.  In March 1999, the Board remanded the claim 
to the RO for further development, and the case was returned 
to the Board in May 2000.


FINDING OF FACT

The veteran's low back disorder is manifested by pronounced 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for a low back 
disorder have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background 

Back symptoms were noted on several occasions during the 
veteran's 1953-1955 military service.  He filed a claim for 
service connection for a low back disorder in 1971.

An April 1971 VA examination noted that the veteran gave a 
history of low back pain dated from service and that he had 
required hospitalization after a low back injury in 1970.  
The impression was that the veteran was a markedly obese man 
with chronic low back problems, including sciatic nerve 
irritation of the right leg which did not evidence root 
localization

In June 1971, the RO granted service connection for 
lumbosacral strain.  The low back disorder was initially 
rated 10 percent disabling, but the rating was increased to 
20 percent later in 1971.

In September 1987 the RO granted an increased rating of 40 
percent for the veteran's low back disorder; this rating has 
been continuously in effect ever since then.  The September 
1987 RO decision also granted a permanent and total 
disability rating for non-service-connected pension purposes; 
this was based on the combined effects of the service-
connected low back disorder and non-service-connected lung 
and hypertension disorders.

On an August 1994 VA examination, the diagnoses were chronic 
lumbar strain and sprain with discogenic lumbar spondylosis, 
exogenous obesity compounding his symptoms, and consider 
radiculopathy.  EMG and nerve conduction (NCV) studies in 
September 1994 were normal; there was no evidence of 
radiculopathy.  At a VA orthopedic outpatient clinic in 
December 1994, the impression was mechanical low back pain.

November 1995 records from Richard DuShuttle, M.D., show the 
veteran was evaluated for low back pain.  The diagnosis was 
degenerative arthritis of the lumbosacral spine and 
lumbosacral strain.  A subsequent November 1995 CT scan of 
the lumbar spine showed an apparent L5-S1 disc herniation.  
At an office visit in December 1995, the veteran complained 
of low back and lower extremity symptoms.

In January 1996, the RO received the veteran's current claim 
for an increased rating for his low back disability.

At a VA spine examination in February 1996, the veteran 
reported increasing low back pain.  The examiner commented 
that the veteran was very overweight, in excess of 300 
pounds, and walked with a waddling gait.  He had forward 
flexion of the thoracolumbar spine to 50 degrees, but 20 
degrees of this motion was in the sacrum leaving 30 degrees 
of true lumbar flexion, no hyperextension, and 10 degrees of 
lateral bending, all with low back pain.  He was tender in 
the lumbosacral junction and adjacent paravertebral muscles.  
Neurological examination noted good strength with no foot 
drop.  He had straight leg raising to 90 degrees seated and 
30 degrees supine with low back pain.  The diagnoses included 
symptomatic discogenic lumbar spondylosis with bulging 
discs/degenerative joint disease at L3 and L4 with herniation 
at L5, per a November 1995 CT report; symptom radiation to 
both lower extremities from the low back with normal EMG's in 
September 1994; exogenous obesity; and medical problems 
including emphysema and shortness of breath.

VA and private medical records from recent years, dated into 
1997, show the veteran was primarily seen for non-service-
connected conditions such as lung disease, hypertension, and 
obesity.  He was also occasionally seen for his service-
connected low back disability, and diagnostic studies showed 
degenerative changes of the lumbosacral spine.

At an RO hearing in September 1997, he veteran testified that 
his back disorder had deteriorated.  He stated that he 
experienced back spasms and cramping.  He said that he also 
experienced numbness down his legs.  He said that he had been 
told that his disc was deteriorating but that surgery was not 
recommended because of his age.  He reported that he took 
medication for pain.

On a VA spine examination in October 1997, the veteran again 
reported worsening low back pain.  It was noted that he 
weighed 309 pounds and had an extremely protuberant abdomen.  
He had forward flexion at L1 to 35 degrees, but 25 degrees of 
this motion was in the sacrum leaving 10 degrees of lumbar 
flexion, no hyperextension, and 10 degrees of lateral bending 
bilaterally.  There was tenderness throughout the entire 
lumbar spine, with muscles held taut.  He had straight leg 
raising to 85 degrees seated; supine straight leg raising was 
not performed due to shortness of breath.  The lower 
extremities had good strength on manual testing, although the 
veteran complained of pain.  There was no atrophy of the 
lower extremities.  The doctor commented that the veteran had 
a significant functional problem involving the lumbar spine, 
with symptom radiation of both lower extremities, and such 
would result in fatigability, lack of endurance, and weakness 
with incoordinated movement.  It was also noted the veteran 
had excessive weight and asthma with shortness of breath 
which compounded the clinical picture.  The diagnoses were 
discogenic lumbar spondylosis, symptomatic arthrofibrosis 
with symptom radiation to both lower extremities; and 
significant obesity compounding his clinical picture, along 
with his medical problem.

On an October 1997 VA examination of the peripheral nerves, 
it was noted that the veteran complained of low back pain 
with radiation.  He had tenderness of the paraspinal muscles 
of the lumbar spine with approximately 30-40 percent 
reduction in range of motion.  It was also noted he had 
chronic obstructive pulmonary disease and was dependent on 
oxygen.

VA EMG and NCV in October 1997 resulted in impressions of 
mild motor polyneuropathy, and chronic and acute L5-S1 motor 
root compression.  

A report of an October 1997 VA CT scan notes degenerative 
joint disease in the lumbar spine with findings suspicious 
for a herniation of the L5-S1 disc.

In March 1998, the veteran received a lumbar steroid 
injection due to complaints of low back pain with lower 
extremity radiation.  The diagnosis was herniated disc at L5-
S1.  Other recent VA and private treatment records, dated 
into 1999, show regular visits for his multiple medical 
problems, including low back pain.  

An April 1999 spine VA examination noted the veteran gave a 
history of low back pain with radiation into his legs, and he 
reported that the symptoms had been present for many years 
and the right side was getting worse.  It was noted that he 
was handicapped by respiratory disease and carried his own 
oxygen with him.  It was also noted he weighed 313 pounds, 
was grossly obese, and was hampered by excessive weight.  He 
walked, sat down, and arose with much difficulty.  He had 
forward flexion of the spine to 45 degrees, extension to 10 
degrees, and side bending to 10 degrees.  He had pain with 
end range of motion in all directions.  The Achilles reflex 
was trace on the right side and 2+ on the left side.  
Patellar reflexes were absent on both sides.  He had giving 
away weakness of all muscles in his lower extremities.  There 
was decreased sensation, as well as a tingling sensation, to 
touch of the feet.  He had bilateral straight leg raising to 
50 degrees, limited by back pain and overall stiffness.  
There was no radiation of pain down the lower extremities.  
The examiner stated that compared to the October 1997 VA 
spine examination, there was now reflex inequality of the 
Achilles reflex with definite diminution of the right 
Achilles reflex.  The muscle weakness was also new.  The 
impression was chronic lumbar disc disease with nerve 
irritation and further progression of the condition.

II. Analysis

The veteran's claim for a rating higher than 40 percent for 
his service-connected low back disability is well grounded, 
meaning plausible.  The RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The maximum rating for limitation of motion of the lumbar 
spine is 40 percent, and such is assigned when it is severe. 
38 C.F.R. 4.71a, Code 5292.  The maximum rating for 
lumbosacral strain also is 40 percent, and such is assigned 
when it is severe.  38 C.F.R. § 4.71a, Code 5295.

Severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief warrants a 40 percent evaluation.  A 
60 percent rating is the maximum rating for intervertebral 
disc syndrome, and is warranted when it is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

The medical evidence in recent years, including the 1999 VA 
examination, shows the veteran's service-connected low back 
disorder causes limitation of motion, recurrent pain of the 
low back, and neurologic deficits in the right lower 
extremity. Records show nerve root irritation, diminished 
Achilles reflex on the right, and newly apparent muscle 
weakness. 

Proper evaluation of the veteran's service-connected low back 
disorder is complicated by non-service-connected conditions 
such as marked obesity and a lung condition which, examiners 
have noted, contribute to his impaired ability to move about.  
Nevertheless, the veteran does have severe limitation of 
motion of the lumbar spine.  Code 5293 contemplates 
neurological symptoms associated with disc disease, as well 
as the effects of pain and limited motion of the back.  38 
C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.  

Recent studies show neurological pathology referable to 
lumbosacral degenerative changes including an apparent disc 
hernation at L5-S1, and there are neurological findings 
appropriate to the site of the diseased disc.  The records 
vary as to whether there are recurring attacks with 
intermittent relief or whether there are persistent symptoms 
with little intermittent relief.  Resolving reasonable doubt 
in favor of the veteran, the Board finds that the overall low 
back disability picture more nearly approximates pronounced 
intervertebral disc syndrome, as required for a 60 percent 
rating under Code 5293.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.7.

For these reasons, a higher rating of 60 percent is warranted 
for the lumbosacral spine disability.


ORDER

A higher rating, to 60 percent, for a low back disability is 
granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

